          Case 1:20-mj-00867-UA Document 1 Filed 01/24/20 Page 1 of 7
   r .1\NAL
       ~ ~
Approved:
            Mzr ~sTErlrn
            Assistant United States Attorney

Before:     HONORABLE GABRIEL W. GORENSTEIN      2
            United States Magistrate Judge
            Southern District of New York            0MAGOoa
----------------------------------- X

UNITED STATES OF AMERICA                      SEALED COMPLAINT

                   -v.-                       Violations of 18 U.S.C.
                                              §§ 371, 922 (a) (1) (A) and
ALEXIS VELASQUEZ,                             2.

                    Defendant.                COUNTY OF OFFENSE:
                                              BRONX
----------------------------------- X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          THOMAS ADAMS, being duly sworn, deposes and says that
he is a Detective with the New York City Police Department, and
charges as follows:

                                COUNT ONE
                    (Firearms Trafficking Conspiracy)

           1.  From at least in or about August 2018 up to and
including at least in or about November 2018, in the Southern
District of New York and elsewhere, ALEXIS VELASQUEZ, the
defendant, and others known and unknown, willfully and knowingly
did combine, conspire, confederate, and agree together and with
each other to commit an offense against the United States, to
wit, trafficking in firearms in violation of Title 18, United
States Code, Section 922 (a) (1) (A).

           2.  It was a part and object of the conspiracy that
ALEXIS VELASQUEZ, the defendant, and others known and unknown,
not being licensed importers, licensed manufacturers, and
licensed dealers of firearms within the meaning of Chapter 44,
Title 18, United States Code, would and did willfully and
knowingly engage in the business of dealing in firearms, and in
the course of such business would and did ship, transport, and
receive firearms in interstate and foreign commerce, in
violation of Title 18, United States Code, Section 922 (a) ( 1) (A)
       Case 1:20-mj-00867-UA Document 1 Filed 01/24/20 Page 2 of 7



                              Overt Acts

           3.  In furtherance of the conspiracy and to effect
the illegal object thereof, the following overt acts, among
others, were committed in the Southern District of New York and
elsewhere:

                a.   On or about August 17, 2018, an individual
 ("Seller-1") sent VELASQUEZ an image ("Image-1") via text
message of a firearm ("Firearm-1"). VELASQUEZ responded by
sending a text message to Seller-1 indicating that he would
purchase Firearm-1 and other firearms that Seller-1 had
available.   VELASQUEZ indicated to Seller-1 that he intended to
resell all but one of the firearms.   VELASQUEZ was in the
immediate vicinity of a residence in the Bronx, New York
 ("Residence-1") at the approximate time VELASQUEZ sent and
received those text messages.   Residence-1 is VELASQUEZ's known
address.

               b.   From in or about August 17, 2018 to August
19, 2018, VELASQUEZ offered Firearm-1 for sale via text message
to two buyers. VELASQUEZ was in the immediate vicinity of
Residence-1 at the approximate time VELASQUEZ sent those text
messages.

           (Title 18, United States Code, Section 371.)

                              Count Two
                        (Firearms Trafficking)

          4.   From at least in or about August 2018 up to and
including at least in or about November 2018, in the Southern
District of New York and elsewhere, ALEXIS VELASQUEZ, the
defendant, not being a licensed importer, licensed manufacturer,
and licensed dealer of firearms within the meaning of Chapter
44, Title 18, United States Code, did willfully and knowingly
engage in the business of dealing in firearms, and in the course
of such business did ship, transport, and receive firearms in
interstate and foreign commerce, to wit, VELASQUEZ obtained and
offered for sale six firearms in the Bronx, New York.

  (Title 18, United States Code, Sections 922 (a) (1) (A) and 2.)

     The bases for my knowledge and the foregoing charges are,
in part, as follows:

          5.   I am a Detective with the New York Police

                                   2
       Case 1:20-mj-00867-UA Document 1 Filed 01/24/20 Page 3 of 7



Department ("NYPD"), currently assigned to the Gun Violence
Suppression Division.  I have been personally involved in the
investigation of this matter, and I base this affidavit on that
experience, on my conversations with other law enforcement
officials, and on my examination of various reports and records.
Because this affidavit is being submitted for the limited
purpose of demonstrating probable cause, it does not include all
the facts I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          6.    On or about April 12, 2019, law enforcement
obtained a judicially authorized search warrant (the "Search
Warrant") for several electronic devices, including a cellular
phone ("Phone-1") previously seized by law enforcement from
ALEXIS VELASQUEZ, the defendant, in connection with the
investigation of a shooting. As detailed more fully below,
based on information obtained from Phone-1 pursuant to the
Search Warrant, I have learned that VELASQUEZ sought to sell at
least six firearms to at least three buyers.

              Offers to Purchase and Sell Firearm-1

          7.   Based on my review of text messages obtained
pursuant to the Search Warrant, I know that in August 2018,
ALEXIS VELASQUEZ, the defendant, offered to purchase Firearm-1
from Seller-1 and subsequently offered it for sale to two
buyers.

               a.   On or about August 17, 2018, VELASQUEZ sent
a text message to Seller-1 stating "Send da flick." Based on my
training and experience, I understand VELASQUEZ's message to
indicate a request for a picture.   In response, Seller-1 sent
VELASQUEZ an image ("Image-1") of Firearm-1.   VELASQUEZ then
asked whether "They comin with food." Based on my training and
experience, I understand VELASQUEZ's message to inquire as to
whether Firearm-1 would be sold with ammunition.   Seller-1
responded in the affirmative.   In response, VELASQUEZ stated
"Ima get all them as soon as u touch down" and "Ima Get one for
my self tho." Based on my training and experience, I understand
VELASQUEZ's response to indicate his intent to purchase
Firearm-1 and other available firearms from Seller-1 and to
resell all but one of them.

               b.   On or about August 17, 2018, VELASQUEZ
texted Image-1 to a buyer ("Buyer-1") and stated "450 bro."


                                   3
       Case 1:20-mj-00867-UA Document 1 Filed 01/24/20 Page 4 of 7



Based on my training and experience, I understand VELASQUEZ's
message to indicate an offer to sell Firearm-1 at the stated
price.  In response, Buyer-1 stated "I got 400 rn." Based on my
training and experience, I understand Buyer-l's response to
indicate a counteroffer at the stated price.

               c.   On or about August 19, 2018, VELASQUEZ
received a text message from another buyer ("Buyer-2") stating
"Early told me you had some shit ona market Bro." Based on my
training and experience, I understand the statement of Buyer-2
to indicate that he had been informed that VELASQUEZ had
firearms available for purchase. VELASQUEZ responded "Facts"
and "The sneakers and shyt yea." Based on my training and
experience, I understand VELASQUEZ's message to respond in the
affirmative and to indicate that he had both firearms and
ammunition available for sale.   Buyer-2 then stated in sum and
substance "I seen it just send a number." Based on my training
and experience, I understand Buyer-2's response to indicate that
he had seen a picture of the specified firearm and was
requesting a purchase price.   In response, VELASQUEZ stated "450
bro." Based on my training and experience, I understand
VELASQUEZ's message to indicate an offer to sell the firearm at
the stated price.  In response, Buyer-2 stated "Copy Ima grab
that." Based on my training and experience, I understand Buyer-
2's message to indicate that he intended to purchase the firearm
at the price offered by VELASQUEZ.   Based on the proximity of
VELASQUEZ's conversations with Buyers-1 and -2, and the
identical purchase price stated to each, I believe that the
firearm referenced in VELASQUEZ's conversation with Buyer-2 is
Firearm-1.

            8.      Based on my review of ATF reports and the
aforesaid image, I have learned that Firearm-1 is a 9 millimeter
Ruger semi-automatic pistol, Model SR9.

            Offer to Sell Firearm-2 through Firearm-4

           9.  Based on my review of text messages obtained
pursuant to the Search Warrant, I know that on or about
September 3, 2018, ALEXIS VELASQUEZ, the defendant, sent a text
message to Buyer-1 with an image of three firearms ("Firearm-2"
through "Firearm-4").  Based on my training and experience, I
understand VELASQUEZ's message to be an offer to sell Firearms 2
through 4.

          10.  Based on my review of ATF reports and the
aforesaid image, I have learned that Firearm-2 is a 2 inch


                                   4
       Case 1:20-mj-00867-UA Document 1 Filed 01/24/20 Page 5 of 7



barrel revolver, Firearm-3 is a TEC-9 pistol, and Firearm-4 is a
semi-automatic pistol.

              Offers to Purchase and Sell Firearm-5

             11.    Based on my review of text messages obtained
pursuant to the Search Warrant, I know that between in or about
August 2018 and November 2018, ALEXIS VELASQUEZ, the defendant,
obtained a firearm ("Firearm-5") from Seller-1 and subsequently
offered it for sale to two buyers.

                a.  On or about August 30, 2018, VELASQUEZ
texted Seller-1 "U got them flixx." Based on my training and
experience, I understand VELAQUEZ to be requesting a picture of
a firearm.  On or about August 31, 2018, VEALSQUEZ received a
text message from Seller-1 with an image ("Image-2") of Firearm-
5, a firearm with a laser attached to its muzzle. On September
2, 2018, VELASQUEZ responded by stating "Bring dat." Based on
my training and experience, I understand VELASQUEZ's message to
indicate his intent to purchase Firearm-5.

               b.   On or about September 5, 2018, VELASQUEZ
sent a text message to Buyer-1 with three images of what appears
to be Firearm-5 ("Image-3" through "Image-5").   Based on my
training and experience, I understand VELASQUEZ's message to
indicate an offer to sell Firearm-5 to Buyer-1.    There is
probable cause to believe that VELASQUEZ in fact obtained
Firearm-5 from Seller-1 before making this offer because Image-3
appears to depict Firearm-5 in the left hand of an adult person
with an arm tattoo.  Based on information in law enforcement
databases and other social media sources, I know that the arm
tattoo depicted in Image-3 belongs to VELASQUEZ.

                c.   On or about November 2, 2018, VELASQUEZ sent
a text message to another individual ("Buyer-3") with Image-3 of
Firearm-5.   In response, Buyer-3 inquired about the purchase
price of the firearm.    VELASQUEZ responded that "I need 4 bro."
Based on my training and experience, I understand VELASQUEZ's
message to indicate that the sale price for Firearm-5 was four-
hundred dollars.   Buyer-3 responded, in sum and substance, by
requesting the model of the firearm and stating "Imma get it
wtw." Based on my training and experience, I understand Buyer-
3's message to indicate that he intended to purchase the
firearm.   VELASQUEZ responded that the firearm was a Model 380.

               d.   Based on my review of ATF reports and the
aforesaid images, I have learned that Firearm-5 is a .380 ACF
caliber Walther pistol, Model PK-380.

                                   5
       Case 1:20-mj-00867-UA Document 1 Filed 01/24/20 Page 6 of 7



                      Offer to Sell Firearm-6

             12.    Based on my review of text messages obtained
pursuant to the Search Warrant, I know that on or about October
19, 2018, ALEXIS VELASQUEZ, the defendant, sent a text message
to Buyer-1 with an image of a firearm ("Firearm-6") and stated
"Das comin dis week." Based on my training and experience, I
understand VELASQUEZ's message to indicate an offer to sell
Firearm-6 to Buyer-1 once Firearm-6 was in VELASQUEZ's
possession.

             13.      Based on my review of ATF reports and the
aforesaid images,   I have learned that Firearm-6 is a 4 inch
barrel revolver.

             14.    Based on my training and experience, and my
communications with other law enforcement agents, including a
Special Agent from the Bureau of Alcohol, Tobacco, Firearms and
Explosives who is familiar with the manufacturing of firearms, I
know that Firearm-1 and Firearm-5 were not manufactured in New
York State.

              15.    Based on my training and experience, and my
review of GPS cellular data recovered from Phone-1, I have
learned that ALEXIS VELASQUEZ, the defendant, was in the
immediate vicinity of a residence in the Bronx, New York
 ("Residence-1") at the approximate time VELASQUEZ sent and
received text messages regarding the purchase and sale of
Firearm-1 and the sale of Firearm-5.   Based on information from
law enforcement databases, as well as law enforcement
surveillance of the premises, I know that Residence-1 is the
known address of VELASQUEZ.




                                   6
             Case 1:20-mj-00867-UA Document 1 Filed 01/24/20 Page 7 of 7



          WHEREFORE, deponent prays that a warrant be issued for
the arrest of ALEXIS VELASQUEZ, the defendant, and that he be
arrested, and imprisoned or bailed, as the case may be.




                                          Detective
                                          Gun Violence Suppression Division
                                          New York City Police Department


Swof,n to before me this

lt      -'     I
         _ ; i I-   /
         <~i_c ~l~;~~-
                           ~'b
   lGi-a.y of ,January,_ 2 02_ 0
                           ', - /
                            /-/ -
                                    ;   ,
                                        ~


                 BLE GABRIEL w. GC~ENSTEIN
UNITE:!> r fATES MAGI;n·PA'l'.W JUDGE
SOUTHE~~
 .- _______ ,.,.    DIS':r'RICT OF'-f:SW YORK




                                                7
